DETAILED ACTION
	This is the first office action for application 16/702,107, filed 12/3/2019, after the request for continued examination filed 2/28/2022.
	Claims 1-15 and 20-24 are pending in the application, and Claims 1-15 are considered herein.
	Claims 20-24 are withdrawn from consideration.
	The prior art rejections of record are withdrawn, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art reference. It is noted that this reference is not currently applied in a grounds of rejection.
U.S. Patents 8,241,943, 7,576,017, 4,318,938, 6,310,281
U.S. Patent Application Publication 2012/0017973

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hollars, et al. (U.S. Patent 7,544,884 B2), as evidenced by Frolov, et al. (U.S. Patent Application Publication 2010/0294346 A1), in view of Kronik, et al. (Thin Solid Films, 2000, 361-362, 535-359).
In reference to Claim 1, Hollars teaches a method for manufacturing a photovoltaic device (column 19, line 1, through column 21, line 15) with additional details of the process given in reference to Fig. 15 (column 21, lines 15-60).
Hollars teaches that the method of his invention comprises a step of performing, within a first chamber 22b, physical vapor deposition, i.e. by magnetron sputtering, to deposit an absorber layer comprising an absorber material (i.e. CIGS) over a substrate (column 20, lines 35-48).
Evidentiary reference Frolov teaches that magnetron sputtering is a form of physical vapor deposition (paragraph [0022]).
Hollars teaches that each chamber of his invention is under vacuum (column 19, lines 10-15).
Therefore, Hollars teaches that the physical vapor deposition is performed in vacuum.
Hollars does not teach that the method of his invention comprises performing in-situ oxygen annealing of the absorber layer to obtain a stack comprising the substrate and an oxygen annealed absorber layer.
However, he teaches that the absorber layer of the device of his invention comprises CIGS (column 20, lines 35-48).
He further teaches that oxygen can be introduced into the processing/deposition chamber(s) of his invention (Fig. 15, column 21, lines 34-40). 
To solve the same problem of providing CIGS photovoltaic layers, Kronik teaches that annealing CIGS layers in the presence of oxygen, prior to the deposition of any junction layers above the CIGS layer, results in desirable passivation of Se deficiencies in the CIGS layer, which increases p-type doping and improves the electrical properties of the CIGS layer (section 3.1, column 1, page 354, through column 2, paragraph 1, page 354).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the process of Hollars to include a step of performing in-situ oxygen annealing of the absorber layer, prior to the deposition of any additional layers of the device, based on the teachings of Kronik that annealing a CIGS layer in the presence of oxygen results in desirable passivation of Se deficiencies in the CIGS layer, which increases p-type doping and improves the electrical properties of the CIGS layer.
Modifying the process of Hollars to include a step of performing in-situ oxygen annealing of the absorber layer, prior to the deposition of any additional layers of the device, teaches the limitations of Claim 1, wherein the process comprises performing in-situ oxygen annealing of the absorber layer to obtain a stack comprising the substrate and an oxygen annealed absorber layer.
Hollars teaches that the method of his invention comprises transferring, without exposing the absorber layer to air or moisture, the stack from the first chamber to a second chamber 22c (column 20, lines 49-60). Hollars teaches that this transfer is performed through slit valves/slots 24 that are under vacuum (i.e. pumped) in column 19, lines 18-22.
Hollars teaches that the method of his invention includes performing, within the second chamber 22c, physical vapor deposition (i.e. magnetron sputtering) to deposit a cap layer (i.e. ZnO) over the oxygen annealed absorber layer in vacuum (Fig. 14, column 20, lines 49-56).
In reference to Claim 2, Hollars teaches that the method of his invention further comprises depositing a bottom contact layer (i.e. a Cr or Ti layer) over the substrate prior to deposition of the absorber layer (Fig. 14, column 20, lines 18-19).
In reference to Claims 4-6, Hollars teaches that the absorber layer is a p-type layer, CIGS, as described in the rejection of Claim 1 above. 
Hollars further teaches that the cap layer is an n-type material (i.e. ZnO, column 20, lines 49-56).
In reference to Claim 11, Kronik (the reference used to teach the oxygen annealing step of Claim 1) teaches that the oxygen annealing process occurs at 200 °C (Experimental section 2, column 1, page 354).
This disclosure teaches the limitations of Claim 11, wherein the oxygen annealing process occurs at a temperature from about 100 °C to about 500 °C.
In reference to Claim 12, Kronik (the reference used to teach the oxygen annealing step of Claim 1) does not teach that the in-situ oxygen annealing necessarily occurs over a duration of from about 5 minutes to about 90 minutes.
However, he teaches that oxygen annealing of a CIGS layer (prior to a junction layer deposition) provides the benefit of grain boundary passivation, while also removing Cu from grain boundaries, which results in decreased effective doping of the CIGS absorber layer (“Conclusions” section, column 1, paragraph 1, page 358).	Kronik further teaches that the activation energy of the interface state is a result-effective variable that depends on the oxygenation annealing time, and that the activation energy has a minimum between 0-4 hours of oxygen annealing time (Fig. 2), depending on the substrate. 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the oxygen annealing time of the process of modified Hollars, in order to optimize the activation energy of the interface and degree of surface passivation of the CIGS layer, while balancing the speed and cost of the overall process, based on the teachings of Kronik.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the oxygen annealing time recited in Claim 12, without undue experimentation.
In reference to Claims 13-15, it is the Examiner’s position that, because modified Hollars teaches the limitations of Claim 1, and because Claims 13-15 do not recite any additional limitations directed toward the structure or method of forming the device, the device of modified Hollars has the properties recited in Claims 13-15. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hollars, et al. (U.S. Patent 7,544,884 B2), as evidenced by Frolov, et al. (U.S. Patent Application Publication 2010/0294346 A1), in view of Kronik, et al. (Thin Solid Films, 2000, 361-362, 535-359), and further in view of Teraji, et al. (U.S. Patent Application Publication 2015/0027537 A1).
In reference to Claim 3, modified Hollars does not teach that the rear electrode of his invention comprises Mo or TiN.
Instead, as described above, Hollars teaches that the bottom contact layer is a Cr or Ti layer (Fig. 14, column 20, lines 18-19).
To solve the same problem of providing a rear electrode structure for a CIGS solar cell, Teraji teaches that Cr, Ti, and Mo are all materials suitable for use as a rear electrode for a CIGS solar cell (paragraph [0035]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the bottom electrode of the device of modified Hollars from Mo, because Teraji teaches that any of Cr, Ti (as in Hollars) and Mo are materials suitable for use as the rear electrode layer of a CIGS solar cell.
Forming the bottom contact of modified Hollars from Mo teaches the limitations of Claim 3, wherein the bottom contact layer comprises Mo.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hollars, et al. (U.S. Patent 7,544,884 B2), as evidenced by Frolov, et al. (U.S. Patent Application Publication 2010/0294346 A1), in view of Kronik, et al. (Thin Solid Films, 2000, 361-362, 535-359), and further as evidenced by Horng (U.S. Patent Application Publication 2011/0237019 A1).
In reference to Claim 7, Hollars teaches that the ZnO layer of his invention comprises multiple layers ZnO layers (column 20, lines 50-56).
Therefore, the first deposited ZnO layer can be interpreted as the “cap layer” of Claims 4 and 7, and the later ZnO layer can be interpreted as the “hole blocking” layer of Claim 7, because evidentiary reference Horng teaches that ZnO is a hole blocking layer (paragraph [0013]).
Therefore, modified Hollars teaches that the method of his invention further comprises depositing a hole-blocker layer (ZnO) over the n-type semiconductor layer.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hollars, et al. (U.S. Patent 7,544,884 B2), as evidenced by Frolov, et al. (U.S. Patent Application Publication 2010/0294346 A1), in view of Kronik, et al. (Thin Solid Films, 2000, 361-362, 535-359), as evidenced by Horng (U.S. Patent Application Publication 2011/0237019 A1), and further in view of Jang (U.S. Patent Application Publication 2016/0284882 A1).
In reference to Claims 8-10, modified Hollars does not teach that the hole blocker is Ga2O3 (per Claim 8), or that the device comprises a top contact structure over the Ga2O3 hole blocker, as described in Claims 9-10.
To solve the same problem of providing a top transparent contact for a CIGS solar cell (paragraphs [0076]-[0083]), Jang teaches a CIGS solar cell having a ZnS layer (as in Hollars, column 20, lines 43-46) and an n-type layer of ZnO (Table 1), as in Hollars.
To solve the same problem of providing a CIGS solar cell, Jang teaches a double layered transparent electrode structure comprising a Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS layer of his invention and a Ga2O3/ZnO “front electrode layer” in direct contact with the “second buffer layer” (Table 1).
Jang further teaches that the front transparent contact structure of his invention provides the benefit of providing high light transmittance and low sheet resistance (paragraph [0010], Table 1).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of modified Hollars so that the top contact structure comprises a Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS layer and a Ga2O3/ZnO “front electrode layer” in direct contact with the “second buffer layer,” because Jang teaches that this Ga2O3/ZnO bilayered structure has desirable sheet resistance, transmittance, and current density (Table 1, paragraph [0100]). 
Modifying the device of modified Hollars so that the top contact structure comprises a Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS layer and a Ga2O3/ZnO “front electrode layer” in direct contact with the “second buffer layer” teaches the limitations of Claim 8, wherein the hole-blocker layer (which corresponds to the Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS cap layer) comprises Ga2O3.
Modifying the device of modified Hollars so that the top contact structure comprises a Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS layer and a Ga2O3/ZnO “front electrode layer” in direct contact with the “second buffer layer” teaches the limitations of Claim 9, wherein the method further comprises depositing a top contact layer (which corresponds to the Ga2O3/ZnO “front electrode layer” of Jang, in direct contact with the “second buffer layer”) over the hole-blocker layer.
Modifying the device of modified Hollars so that the top contact structure comprises a Ga2O3/ZnO “second buffer layer” in direct contact with the ZnS layer and a Ga2O3/ZnO “front electrode layer” in direct contact with the “second buffer layer” teaches the limitations of Claim 10, wherein the top contact layer comprises gallium doped zinc oxide (GZO). 
It is the Examiner’s position that Ga2O3/ZnO meets the limitations of “gallium doped zinc oxide.”


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721